 



EXHIBIT 10.3
MASTER REAFFIRMATION AGREEMENT
     MASTER REAFFIRMATION AGREEMENT dated as of March 12, 2008 (“Agreement”)
among VIRCO MFG. CORPORATION, a Delaware corporation (the “Borrower”), VIRCO,
INC., a Delaware corporation (“Virco”), VIRCO MGMT. CORPORATION, a Delaware
corporation (“Virco Mgmt”; and, together with the Borrower and Virco, the “Loan
Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”).
W I T N E S S ET H:
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Borrower and the Bank have entered into that certain Second Amended and
Restated Credit Agreement dated as of the date hereof (as further amended,
modified, restated or otherwise supplemented from time to time, the “Credit
Agreement”; terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined), which has amended and restated in
its entirety that certain Amended and Restated Credit Agreement dated as of
January 27, 2004 (as amended or otherwise modified prior to the date hereof, the
“Prior Credit Agreement”) between the Borrower and the Bank; and
     WHEREAS, the Loan Parties have previously executed and delivered to the
Bank various guaranties, security agreements and mortgages, each listed on Annex
A attached hereto (collectively, the “Existing Security Documents”).
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned agrees as follows:
     1. Amendments to Existing Security Documents.
          (a) All references in the Existing Security Documents to the “Credit
Agreement” shall be deemed to refer to the Credit Agreement. Cross references in
the Existing Security Documents to particular section references in the Prior
Credit Agreement shall be deemed to be cross references to the corresponding
sections of the Credit Agreement.
          (b) All references to the obligations guaranteed or secured under the
Existing Security Documents shall be deemed to include all of the Obligations of
the Loan Parties.
     2. Reaffirmation. Each Loan Party, as debtor, grantor, mortgagor, pledgor,
guarantor, assignor, or in other similar capacities in which such Loan Party has
granted liens or security interests in its properties and/or acts as a
guarantor, surety or an accommodation party, as the case may be, under any of
the Existing Security Documents to which it is a party hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, and undertakings arising under or pursuant to each of such Existing
Security Documents and (ii) acknowledges and agrees that, subsequent to the
execution and delivery of, and after taking into account and giving effect to,
the Credit Agreement, each of such Existing Security Documents remains in full
force and effect as hereby ratified, amended and confirmed. To the extent such
Loan Party granted liens on, or security interests in, any of its properties
pursuant to any such Existing Security Documents as security for the Obligations
arising under, pursuant to or as defined in the Prior Credit

 



--------------------------------------------------------------------------------



 



Agreement, each such Credit Party hereby ratifies and reaffirms such grant of
security and confirms and agrees that, subsequent to the execution and delivery
of, and after taking into account and giving effect to, the Credit Agreement,
such liens and security interests hereafter secure all of the Obligations
arising under, pursuant to or as defined in the Credit Agreement. The execution
of this Agreement shall not operate as a waiver of any right, power or remedy of
the Bank, nor constitute a waiver of any provision of any of the Existing
Security Documents.
     3. Indemnification. Each Loan Party agrees to indemnify and hold harmless
the Bank (including each Person obligated on a Hedging Agreement that is a Loan
Document if such Person was an affiliate of Bank at the time of it entered into
such Hedging Agreement) and each of their respective Affiliates, and each of the
directors, officers, employees, agents, trustees, representatives, attorneys,
consultants and advisors of or to any of the foregoing (each such Person being
an “Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses, joint or several, of any kind or nature (including reasonable
fees, disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of the Credit
Agreement, the Prior Credit Agreement, any other Loan Document, any Obligation,
or any act, event or transaction related or attendant to any thereof, or the use
or intended use of the proceeds of the Advances or Letters of Credit or in
connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability hereunder to an Indemnitee with respect to any
Indemnified Matter that has resulted primarily from the gross negligence or
willful misconduct of that Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.
     4. Successors and Assigns. This Agreement shall be binding upon each of the
Loan Parties and upon their respective successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. The successors and
assigns of such entities shall include, without limitation, their respective
receivers, trustees, or debtors-in-possession.
     5. Further Assurances. Each Loan Party hereby agrees from time to time, as
and when requested by the Bank to execute and deliver, or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Bank may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Agreement and any Security Documents to which such Loan Party is a party.
     6. Definitions. All references to the singular shall be deemed to include
the plural and vice versa where the context so requires.
     7. Authorization. The Bank is hereby authorized by the Loan Parties to file
UCC financing statements with respect to the Collateral in which security
interests are granted and

2



--------------------------------------------------------------------------------



 



affirmed, which UCC financing statements may describe such collateral as “all
assets” of the debtor named therein.
     8. Governing Law; Arbitration. THIS AGREEMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. The provisions of
Section 7.11 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.
     9. Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
     10. Merger. This Agreement represents the final agreement of each of the
Loan Parties with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or prior or
subsequent oral agreements, among any of the Loan Parties and the Bank.
     11. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.
     12. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     WITNESS the due execution of this Agreement by the respective duly
authorized officers of the undersigned as of the date first written above.

            VIRCO MFG. CORPORATION
      By:   /s/ Robert E. Dose        Robert E. Dose        Vice President -
Finance, Secretary and Treasurer     

            VIRCO INC.
      By:   /s/ Robert E. Dose        Robert E. Dose        Vice President -
Finance, Secretary and Treasurer     

            VIRCO MGMT. CORPORATION
      By:   /s/ Robert E. Dose        Robert E. Dose        Vice President -
Finance, Secretary and Treasurer     

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Jeff Heisinger        Jeff Heisinger        Vice President     

 



--------------------------------------------------------------------------------



 



Annex A
Existing Security Documents
     (i) the Subsidiary Guaranty dated as of January 27, 2004 executed by Virco,
Inc., a Delaware corporation (“Virco”), in favor of Wells Fargo Bank, National
Association (the “Bank”);
     (ii) the Subsidiary Guaranty dated as of January 27, 2004 executed by Virco
Mgmt. Corporation, a Delaware corporation (“Virco Mgmt”), in favor of the Bank;
     (iii) the Amended and Restated Security Agreement dated as of January 27,
2004 among Virco Mfg. Corporation, a Delaware corporation (the “Borrower”),
Virco, Virco Mgmt and the Bank, including the powers of attorney executed by the
Borrower, Virco and Virco Mgmt in connection therewith;
     (iv) the Intellectual Property Security Agreement dated as of January 27,
2004 between the Borrower and the Bank;
     (v) the Intellectual Property Security Agreement dated as of January 27,
2004 between Virco and the Bank;
     (vi) the Intellectual Property Security Agreement dated as of January 27,
2004 between Virco Mgmt and the Bank; and
     (vii) the Mortgage with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing executed by the Borrower in favor of the Bank.

2